DETAILED ACTION

Status of Claims
Amendment filed January 4, 2022 is acknowledged.   
Claims 5, 7, 8, 10, and 15 have been cancelled by the applicant.
Claims 1-4, 6, 9, 11-14, and 16-23 are pending. 
Claims 1, 11, and 17 have been amended.    
Claims 1-4, 6, 9, 11-14, and 16-23 are examined below.
Claims 1-4, 6, 9, 11-14, and 16-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. 

First, applicant argues:
Even assuming arguendo that the elements of the Fujii reference may be equated with the elements of the claimed invention as argued in the Office Action, the Fujii reference fails to disclose that the first plurality of metal pads are disposed parallel to the second plurality of metal pads (as illustrated in Fig. 9, the metal pads 1016 are perpendicular to the metal pads 1026).

However, Figure 9 explicitly shows that metal pads 1016 exist in a plane parallel to 1026, and thus may be construed as parallel to pads 1026.  Thus, applicant’s argument is not persuasive.

Second, applicant argues:
Furthermore, the claims recite the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads. As illustrated in Fig. 9, the intervals between metal pads 1026 are not blocked by the metal pads 1016. In addition, as illustrated in Fig. 15, the metal pads 1215 are stacked on top of the metal pads 1225; and therefore, the intervals between the metal pads 1225 are unblocked.

However, the claim language states “block intervals.”  Thus, any space, or interval, between metal pads which is blocked by the other metal pad anticipates the present claim language.  As shown below, there are spaces between metal pads 1016 which are blocked by metal pads 1026, anticipating the present claim language.  Thus, applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement filed November 2, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on November 18, 2021 was filed after the mailing date of the non-final rejection on October 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11, 16-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. of record (US 9,799,587; hereinafter “Fujii”).

Regarding claim 1, Fujii teaches an imaging device, comprising:
a first substrate (Fig. 15: 1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);
a second wiring layer (1222) including a second plurality of metal pads (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention — shown in Figure 15 — as described in column 20, line 64 – column 21, line 8), wherein the rectangular shape is longer than it is wide, wherein the first plurality of metal pads are disposed parallel to the second plurality of metal pads (Figures 9 and 10 show that layers 1016 and 1026 exist in parallel planes, thus they are parallel to one another), and wherein the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figure 9), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 6, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 9, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (1012).

Regarding claim 11, Fujii teaches an imaging device manufacturing method, comprising:
forming a first substrate (1201) including a plurality of photodiodes and transistors;
forming a first wiring layer (1212) including a first plurality of metal pads (1215);
forming a second wiring layer (1222) including a second plurality of metal pads (1225); and
forming a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order form a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention — shown in Figure 15 — as described in column 20, line 64 – column 21, line 8), wherein the rectangular shape is longer than it is wide, wherein the plurality of metal pads are disposed parallel to the second plurality of metal pads (Figures 9 and 10 show that layers 1016 and 1026 exist in parallel planes, thus they are parallel to one another), and wherein the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 16, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 17, Fujii teaches an electronic instrument equipped with an imaging device, comprising:
a first substrate (1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);
a second wiring layer (1222) including a second plurality of metal pads (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention — shown in Figure 15 — as described in column 20, line 64 – column 21, line 8), wherein the rectangular shape is longer than it is wide, wherein the first plurality of metal pads are disposed parallel to the second plurality of metal pads (Figures 9 and 10 show that layers 1016 and 1026 exist in parallel planes, thus they are parallel to one another), and wherein the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 21, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Regarding claim 22, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other (wiring in layers 1213 and 1214). 

Regarding claim 23, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1, 11, and 17 above (respectively), and further in view of Henmi of record (US 7,498,663).

Regarding claim 2, Fujii teaches the imaging device according to claim 1, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 3, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 4, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 12, Fujii teaches the method according to claim 11, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 13, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 14, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 18, Fujii teaches the imaging device according to claim 17, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 19, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 20, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817